Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 1 of 10 PageID #: 332




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

 JASON M. MIDDLETON,                           )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )    No. 2:20-cv-00110-JPH-MJD
                                               )
 WEXFORD OF INDIANA,                           )
 FRANCO,                                       )
                                               )
                           Defendants.         )

   ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
            AND DIRECTING ENTRY OF FINAL JUDGMENT

       Plaintiff Jason M. Middleton, an Indiana inmate, brought this action under

 42 U.S.C. § 1983 alleging that Dr. Franco and Wexford of Indiana, LLC (Wexford)

 violated his Eighth Amendment rights by delaying necessary dental treatment

 and enacting policies that caused the delay, respectively. Dkt. 1, 7. Defendants

 filed a motion for summary judgment which is now fully briefed. Dkt. [34], 46,

 48, 51, 52. Because there is no genuine issue of material fact as to the claims

 asserted, Defendants' motion for summary judgment is GRANTED.

                                       I.
                            Summary Judgment Standard

       Summary judgment shall be granted "if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law." Fed. R. Civ. P. 56(a). A "material fact" is one that "might affect

 the outcome of the suit." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 (1986). The moving party must inform the court "of the basis for its motion" and

 specify evidence demonstrating "the absence of a genuine issue of material fact."
                                           1
Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 2 of 10 PageID #: 333




 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets

 this burden, the nonmoving party must "go beyond the pleadings" and

 identify "specific facts showing that there is a genuine issue for trial." Id. at 324.

 The Court views the facts in the light most favorable to the non-moving party

 and all reasonable inferences are drawn in the non-movant's favor. Barbera v.

 Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir. 2018).

       A dispute about a material fact is genuine only "if the evidence is such that

 a reasonable jury could return a verdict for the nonmoving party." Anderson, 477

 U.S. at 248. If no reasonable jury could find for the non-moving party, then there

 is no "genuine" dispute. Scott v. Harris, 550 U.S. 372, 380 (2007).

                                        II.
                              Facts and Background

       A. The Parties

       At all times relevant to the complaint, Mr. Middleton was an Indiana

 Department of Correction (IDOC) inmate housed at the Putnamville Correctional

 Facility (Putnamville).

        Miguel Franco, D.D.S. is a dentist employed by Wexford at Putnamville.

 Dkt. 36-2 ⁋⁋ 1-2 (Affidavit of Miguel Franco, DDS).

       Wexford of Indiana, LLC is the entity with whom the IDOC contracted to

 provide medical services to inmates. Dkt. 36-3 at ⁋ 7 (Affidavit of Dr. Michael

 Mitcheff).

       B.     Mr. Middleton's Dental Issues

       Prior to Dr. Franco's arrival at Putnamville on October 28, 2019,



                                           2
Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 3 of 10 PageID #: 334




 Putnamville had been without a full-time dentist for several months. Dkt. 36-2,

 ⁋ 8. Dr. Tyler was serving as a part-time dentist seeing patients at the facility for

 acute dental needs. Id. When Dr. Franco started at Putnamville, there were still

 numerous inmates in need of evaluations and treatment. Id.

       In September and October 2019, Mr. Middleton submitted Health Care

 Request forms complaining about two broken teeth that were causing him pain.

 Dkt. 36-1 at 2 (Dental Records); dkt. 36-5 at 22:18-23:5 (Middleton's

 Deposition). 1 In response, x-rays were taken on October 10, 2019. Dkt. 36-1 at

 2. The x-rays showed that tooth #2 had decay into the nerve and that another

 tooth might be restorable. Id. The Dental Records show that 20 Naproxen pills

 were dispensed to Mr. Middleton for pain on October 31, 2019. Id. at 1.

       Dr. Franco saw Mr. Middleton for the first time on November 15, 2019.

 Dkt. 36-2 at ⁋ 9. During this visit, Mr. Middleton complained of pain in the area

 of tooth #2 (which is his upper right side) and teeth #28 and #29 on his lower

 right side. Id. Dr. Franco believed that while teeth #28 and #29 were decayed,

 they could be restored. Id. Tooth #2, however, was beyond restoration and

 required extraction. Id. After obtaining Mr. Middleton's consent, Dr. Franco

 extracted tooth #2 on that same day. Id. Dr. Franco informed Mr. Middleton that

 he would be scheduled to return for the fillings of tooth #28 and #29 within six

 weeks. Id.; dkt. 36-5:34:18-25.



 1
  Mr. Middleton provides no legal authority in support of his request to "strike" his
 deposition nor does he designate evidence supporting the statement that "it may not
 be accurate, or complete". Dkt. 46 at 5. Accordingly, his request to strike is denied.


                                            3
Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 4 of 10 PageID #: 335




       Mr. Middleton returned on November 19, 2019, to have fillings put into

 teeth #28 and #29. Dkt. 36-2 at ⁋ 11. After this appointment, Mr. Middleton's

 teeth stopped hurting. Dkt. 36-5 at 44:5-8.

       A few weeks later, December 31, 2019, Dr. Tyler performed a cavity

 restoration on tooth #24. Dkt. 36-3 at ⁋ 12.

       Mr. Middleton testified that he lost 75 pounds between September 21 and

 November 14, 2019. Dkt. 36-5 at 14:8-10; 16:8-22. Medical records, however,

 show that Mr. Middleton was approximately the same weight on September 17,

 2019 (160 pounds), and on December 12, 2019 (167 pounds). Dkt. 36-2 at ⁋ 20.

 Mr. Middleton explained that there was no discrepancy between his testimony

 and the medical records. Rather, he gained 77 pounds between November 14

 and December 12. Dkt. 36-5 at 16:20-22.

       Dr. Franco never observed that Mr. Middleton was unnaturally thin, nor

 did he appear malnourished or dehydrated. Dkt. 36-2 at ⁋ 18. Dr. Franco is not

 aware of any medical possibility that a patient could lose 75 pounds in a matter

 of weeks, and in a few weeks thereafter regain all that weight. Id. at ⁋ 21.

       Dr. Michael Mitcheff was employed by Wexford as the Regional Medical

 Director at all relevant times. Dkt. 36-3 at ⁋ 2. 2 It is his professional opinion that

 it is "nearly impossible" to have weight fluctuations of 70-80 pounds over a few

 months. Id. ⁋ 12. Even extreme levels of weight losses and gains would be more



 2
  Mr. Middleton's objection to Dr. Mitcheff's testimony on the basis that he believes
 Dr. Mitcheff is a liar and has been disrespectful and unprofessional in the past, is
 overruled because his alleged "previous history" with Dr. Mitcheff, dkt. 46 at 3, is not
 basis to disqualify him as a witness. See Fed.R.Evid. 701 and 702.
                                            4
Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 5 of 10 PageID #: 336




 in the range of 20-25 pounds. Id. Based on Dr. Mitcheff's review of medical

 records dating from September 2019 through January 2020, Mr. Middleton

 complained of dental pain and losing weight. Id. ⁋ 13. None of the records reflect

 the drastic weight loss alleged by Mr. Middleton. Id.

       C.     IDOC Policy

       IDOC Healthcare Services Directives Policy 2.33A on "acceptable wait

 times" states that after a referral, a patient with routine dental needs must be

 evaluated within six weeks. Dkt. 36-2 at ⁋ 25; dkt. 36-4. Policy 2.33A was not

 created by Wexford but already existed when Wexford began its contract with

 the IDOC. Dkt. 36-3 at ⁋ 7. Nothing in Policy 2.33A prohibits medical staff from

 scheduling a patient for more urgent care as deemed necessary. Id. at ⁋ 8. And

 patients who have emergencies or acute dental needs are to be seen as soon as

 possible. Id. at ⁋ 6. Wexford staff are required to comply with the policy to the

 extent possible. Id. at ⁋ 7.

                                       III.
                                     Analysis

       Mr. Middleton argues that the Defendants were deliberately indifferent to

 his serious dental needs. At all relevant times, Mr. Middleton was a convicted

 offender so the Eighth Amendment applies to his deliberate indifference claims.

 Estate of Clark v. Walker, 865 F.3d 544, 546, n.1 (7th Cir. 2017).

       The Eighth Amendment "standard encompasses both an objective and

 subjective element: (1) the harm that befell the prisoner must be objectively,

 sufficiently serious and a substantial risk to his or her health or safety, and



                                         5
Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 6 of 10 PageID #: 337




 (2) the individual defendants were deliberately indifferent to the substantial risk

 to the prisoner's health and safety." Eagan v. Dempsey, 987 F.3d 667, 693 (7th

 Cir. 2021) (internal quotation omitted); Farmer v. Brennan, 511 U.S. 825, 837

 (1994); Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 964 (7th Cir. 2019).

       "A 'serious' medical need is one that has been diagnosed by a physician as

 mandating treatment or one that is so obvious that even a lay person would

 easily recognize the necessity for a doctor's attention." Eagan, 987 F.3d at 695

 (internal quotation omitted). The subjective standard "requires more than

 negligence and approaches intentional wrongdoing." Goodloe v. Sood, 947 F.3d

 1026, 1030 (7th Cir. 2020) (internal quotation omitted). Even a showing of

 medical malpractice is not sufficient. Id. "Rather, the evidence must show that

 the prison official . . . knew or was aware of—but then disregarded—a substantial

 risk of harm to an inmate's health." Id.

       The Defendants argue that they are entitled to summary judgment

 because Mr. Middleton has not designated evidence showing that they were

 deliberately indifferent to Mr. Middleton's dental needs.

       A.    Claim Against Dr. Franco

       Mr. Middleton claims Dr. Franco was deliberately indifferent when he told

 him that he would have to wait six weeks after having tooth #2 extracted for

 treatment of the two other teeth that were bothering him.

       To determine if a prison official acted with deliberate indifference, we "'look

 into [the official's] subjective state of mind.'" Eagan, 987 F.3d at 695 (quoting

 Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016)). "Even objective


                                            6
Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 7 of 10 PageID #: 338




 recklessness—failing to act in the face of an unjustifiably high risk that is so

 obvious that it should be known—is insufficient to make out a claim." Petties,

 836 F.3d at 728. "Instead, the Supreme Court has instructed us that a plaintiff

 must provide evidence that an official actually knew of and disregarded a

 substantial risk of harm." Id.

       Mr. Middleton has presented no evidence from which a reasonable jury

 could infer that Dr. Franco knew of and ignored a substantial risk of serious

 harm. Rather, the undisputed record shows that Dr. Franco extracted tooth # 2

 on November 15, 2019, and that four days later he filled cavities in two other

 teeth that were causing Mr. Middleton pain.

       To the extent Mr. Middleton alleges that he lost and later regained 75

 pounds in a matter of months because of dental pain, the designated evidence

 does not support this claim. Mr. Middleton's Health Care Request forms on which

 he allegedly documented weighing himself every day from September through

 December 2019, are not in the record. Moreover, his handwritten notes that

 allegedly show his weight fluctuating 20 pounds from one day to the next in

 December 2020, dkt. 46-1 at 5, are not authenticated and therefore not

 admissible records.   And two physicians have opined that such an extreme

 fluctuation in weight would not be possible.

       Even if Mr. Middleton had lost significant amounts of weight, there is no

 designated evidence showing that Dr. Franco was aware of such weight loss. No

 reasonable jury could find that Dr. Franco "actually knew of and disregarded a

 substantial risk of harm," Petties, 836 F.3d at 728, relating to weight loss.


                                         7
Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 8 of 10 PageID #: 339




       For these reasons, Dr. Franco is entitled to summary judgment.

       B.    Claim Against Wexford

       Although a private entity, Wexford acts under color of state law and

 therefore may be liable for violating Mr. Middleton's Eighth Amendment rights

 under Monell v. Dep't of Soc. Servs., 436 U.S. 658 (1978). See Walker, 940 F.3d

 at 966. "Prevailing on such a claim requires evidence that a Wexford policy,

 practice, or custom caused" the deliberate indifference. Id. To prevail on a Monell

 claim, "a plaintiff must ultimately prove three elements: (1) an action pursuant

 to a municipal [or corporate] policy, (2) culpability, meaning that policymakers

 were deliberately indifferent to a known risk that the policy would lead to

 constitutional violations, and (3) causation, meaning the municipal [or corporate]

 action was the 'moving force' behind the constitutional injury." Hall v. City of

 Chicago, 953 F.3d 945, 950 (7th Cir. 2020).

       Here, Mr. Middleton has not established that Wexford's policy permitted a

 six-week wait time for routine dental care. Rather, the wait time was pursuant

 to an IDOC policy that Wexford medical staff were expected to follow. Even if it

 had been Wexford's policy, however, Mr. Middleton has not shown that such a

 policy violated his constitutional rights because it was not applied to Mr.

 Middleton in November 2019. Instead, Dr. Franco treated Mr. Middleton's three

 problematic teeth over a period of four days.

       Mr. Middleton argues that Wexford and Dr. Franco "misused" the six-week

 policy by marking patients' needs as "routine" when they were actually "acute,"

 thereby providing cover for not scheduling them sooner. Dkt. 46 at 11-13. But


                                         8
Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 9 of 10 PageID #: 340




 Mr. Middleton has not presented evidence that this occurred. A party opposing

 summary judgment must "respond to the moving party’s properly-supported

 motion by identifying specific, admissible evidence showing that there is a

 genuine dispute of material fact for trial." Grant v. Trs. of Ind. Univ., 870 F.3d

 562, 568 (7th Cir. 2017). Inferences supported only by speculation or conjecture

 will not suffice. Skiba v. Ill. Cent. R. R. Co., 884 F.3d 708, 721-22 (7th Cir. 2018).

          No reasonable jury could find that Wexford had a policy that caused a

 denial of necessary treatment to Mr. Middleton. See Thomas v. Martija, 991 F.3d

 763, 774 (7th Cir. 2021) (affirming grant of summary judgment in favor of

 Wexford where no individual defendant was liable and where plaintiff presented

 no evidence of a policy not to provide adequate care).

                                        IV. Conclusion

          For the reasons discussed above, the defendants' motion for summary

 judgment, dkt. [34], is granted. Judgment consistent with this Entry shall now

 issue.

 SO ORDERED.
Date: 9/7/2021




 Distribution:

 JASON M. MIDDLETON, 158480
 158480
 727 Moon Road
 Plainfield, IN 46168


                                           9
Case 2:20-cv-00110-JPH-MJD Document 55 Filed 09/07/21 Page 10 of 10 PageID #: 341




  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com




                                       10
